Citation Nr: 0534571	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  99-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for residuals of a 
shrapnel fragment wound (SFW) to the upper back region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970, with a tour of duty in the Republic of Vietnam.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to service connection 
for SFW to the upper back, and which refused to reopen 
previously denied claims for service connection for bilateral 
shoulder and low back disorders.  In March 1999, the veteran 
testified at a personal hearing at the RO.  In August 2001, 
the RO issued a decision which reopened the claims for 
service connection for bilateral shoulder and low back 
disorders, and which also denied service connection for SFW 
to the upper back.  In October 2001, the veteran and his 
spouse testified before the undersigned at a personal hearing 
conducted at the RO.  Following this hearing, the Board 
issued a decision which denied entitlement to service 
connection for a low back disorder, and which remanded the 
issues of service connection for bilateral shoulder and SFW 
to the upper back for further development.  In December 2004, 
the RO issued a rating action which granted service 
connection for adhesive capsulitis of the right shoulder.  
The issues concerning entitlement to service connection for a 
left shoulder disorder and SFW to the upper back are once 
again before the Board for appellate consideration.

In a November 2002 statement, the veteran requested that an 
effective date earlier than November 21, 1997 be awarded to 
the grant of service connection for post traumatic stress 
disorder.  This issue is hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not suffer from a left shoulder disorder 
which can be related to his period of service, nor is it 
etiologically related to his right shoulder adhesive 
capsulitis.

2.  The veteran does not suffer from SFW to the upper back 
which can be related to his period of service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of the service-connected right shoulder adhesive 
capsulitis.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.310(a) 
(2005).

2.  SFWs of the upper back were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete for the current claims in August 1996.  These claims 
were initially denied in March 1997.  The RO provided the 
veteran with a SSOC in December 2004, which included the 
provisions of 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA, thus providing notice to the claimant 
of what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  This included 
notification that he could submit any evidence relevant to 
his claims.  In June 2005, he was provided with a VCAA 
notification letter.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  See 
Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).    The Board 
had requested copies of the veteran's relevant VA treatment 
records, which were obtained and associated with the claims 
folder.  He has been provided with VA examinations.  
Therefore, it is found that the veteran was aware of the 
evidence and information that was needed to substantiate his 
claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2005) specifically allow combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection of a disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b); Zarycki, 
supra, at 98.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background and analysis

Left shoulder

The veteran's service medical records note that in 1969 he 
was clearing jungle in Vietnam when a tree fell on him, 
injuring his right shoulder.  Significantly, there was no 
mention of any left shoulder complaints or injury.  The 
February 1970 separation examination contained no complaints 
referable to the left shoulder, and the objective examination 
was normal.

A VA examination conducted in April 1970 was within normal 
limits; there was no mention made of any left shoulder 
disorder.

A July 1995 VA X-ray report showed that the veteran's left 
shoulder had no bony or articular abnormalities.  No fracture 
was identified.  VA examined the veteran in January 1997.  He 
stated that he had experienced a bilateral shoulder injury 
when a tree fell on him in Vietnam.  He complained of pain in 
the shoulders, which he said was worse on the left.  The 
examination noted no tenderness, but did find significantly 
reduced range of motion, with adduction and flexion limited 
to 90 degrees.  An X-ray was normal.  The impression was 
bilateral shoulder pain with decreased range of motion.  A 
January 1998 VA outpatient note referred to his complaints 
that his shoulders felt "tight."

In February 1999, the veteran's spouse stated that the 
veteran had told her of his inservice bilateral shoulder 
injuries.  A private physician also noted his report of 
bilateral shoulder trauma.

The veteran testified at a hearing at the RO in March 1999.  
He stated that he had injured his left shoulder at the same 
time that he had injured his right shoulder.  He stated that 
he had been rendered unconscious by the blow and did not 
awaken until he was in the hospital, at which time he was 
told that he had suffered shrapnel fragment wounds and other 
injuries.  The veteran and his wife reiterated these claims 
during a Travel Board hearing conducted before the 
undersigned.  His wife indicated that he was in constant 
pain.

The veteran was afforded a VA examination in June 2003.  He 
again stated that his left shoulder had been injured in 1969 
at the same time that he had injured his right shoulder.  He 
pointed to the trapezius muscle as the source of his pain.  
He commented that the pain would worsen whenever he attempted 
to reach over his head, and said that the joint felt tight.  
The objective examination noted that he was tender over the 
posterior aspect greater than over the lateral aspect.  He 
grimaced and was reluctant to do repeated motion, but would 
do so with encouragement.  Forward flexion was to 90 degrees 
on the first attempt, and to 100 degrees after the fourth 
attempt.  Abduction was 60 degrees (associated with jerking 
motions); extension was limited to 30 degrees and adduction 
was limited to 10 degrees with increased shoulder pain.  
Internal rotation was limited to 65 degrees and external 
rotation was limited to 20 degrees.  The impression was 
bilateral shoulder stiffness.  

In October 2004, the examiner who had conducted the June 2003 
reviewed the claims folder again in order to render a more 
definitive diagnosis.  The treatment for a right shoulder 
injury in service was noted.  However, no left shoulder 
injury was ever noted or complained of during service.  The 
objective service medical records did not demonstrate that 
the veteran had injured the left shoulder at the time that he 
had injured the right shoulder.  However, he did now have 
limited motion and tenderness, greater on the right.  It was 
the examiner's opinion that the veteran had bilateral 
adhesive capsulitis, whose cause was not clear.  He 
reiterated that there was no evidence of an injury to the 
left shoulder in service.  The opinion was also expressed 
that the right shoulder adhesive capsulitis, which could have 
been caused by the documented inservice trauma, had not 
caused or aggravated the veteran's left shoulder.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a left shoulder 
disability is not warranted.  In order to establish a claim 
for service connection, the appellant must show  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in-service injury or disease and 
the current disability.  See Caluza, 7 Vet. App. at 506; see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Initially, as to the second criteria, there is absolutely no 
objective evidence of record that the veteran ever injured 
his left shoulder in service.  However, the Board notes that 
competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  In 
this case, the veteran is competent to describe his first-
hand experiences that he encountered during service.  At this 
point, he is merely explaining what occurred during service, 
not providing a medical diagnosis or opinion regarding 
physical disability as residuals of such injury.  Therefore, 
the Board finds the veteran's testimony/statements regarding 
an injury in service to be competent.  In Washington v. 
Nicholson, No. 03-1828 (U.S. Vet. App. Nov. 2, 2005), the 
Court noted that once the appellant provides competent 
testimony, the Board must then assess the credibility of, and 
weight to be given to, his testimony. See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). 

As noted above, there were no contemporaneous reports of left 
shoulder injury or disability during service.  There were no 
complaints made in the service medical records at the time 
that he had injured his right shoulder or at the time that he 
was examined by VA in April 1970.  It was not until decades 
after service that there are the first complaints or findings 
of a left shoulder disability.  Consequently, in the absence 
of complaints or findings during service or within the first 
post-service year or for many years thereafter, the absence 
of complaints or findings outweighs the veteran's recent 
statements and testimony, though competent, in conjunction 
with his claim.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the VA examiner has made it quite clear that any 
currently diagnosed adhesive capsulitis present in the left 
shoulder is not related to service.  The Board has considered 
the provisions of the 38 U.S.C.A. § 1154(b).  While section 
1154(b) relaxes the evidentiary burden for a combat veteran, 
it is important to note that Section 1154(b) deals with the 
question whether a particular disease or injury was incurred 
or aggravated in service -- that is, what happened then -- 
not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service. The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.  As discussed, 
the competent medical opinion of record does not link the 
veteran's post-service left shoulder disorder to service or 
to service-connected disability.  As a consequence, service 
connection on either a direct or secondary basis has not been 
established.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) (in 
evaluating a claim, [the Board] may consider only independent 
medical evidence to support the findings, and must cite to 
competent evidence of record to support its conclusions).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left shoulder disability.


SFW to upper back region

The veteran has claimed that he sustained SFWs to the upper 
back region in service.  A review of the service medical 
records makes no mention of any treatment for SFWs.  His 
separation examination conducted in February 1970 was 
completely within normal limits.

The veteran was examined by VA in April 1970.  An examination 
of the back noted no scars.  An X-ray found no retained 
metallic foreign bodies.

An X-ray was obtained in April 1996.  This showed 
degenerative changes, but made no mention of any retained 
metallic bodies.

The veteran was afforded a VA examination in January 1997.  
He stated that, upon entering the Federal building, he had 
set off the metal-detecting machine.  He said that because of 
this he had had an X-ray that reportedly had shown the 
presence of small shrapnel fragments in the mid-thoracic area 
next to the spine.  The objective examination found that he 
had a minimally palpable swollen area of about 3 to 4 cm. in 
the mid-thoracic spine. This was tender to palpation.  An X-
ray was negative for retained foreign bodies.  The impression 
was intermittent mid-back swelling and tenderness secondary 
to shell fragments.

During a January 1998 PTSD examination, the veteran stated 
that he had sustained shrapnel fragment wounds when a grenade 
had struck his tank's turret.  In July 1998, his private 
physician noted that he such severe back spasms that an 
adequate examination was not possible because of this pain. 

In February 1999, the veteran's wife stated that he had told 
her that he had hurt his back in service.  A private 
physician stated in March 1999 that the veteran had sustained 
shrapnel fragment wounds in Vietnam.

The veteran testified at a personal hearing at the RO in 
March 1999.  He reiterated his discovery of the shrapnel when 
he went through a metal detection machine at the Federal 
building.  He believes that the injury occurred when he was 
knocked down by the concussion of a grenade, which he 
asserted happened at the time that he was injured by a tree 
falling on him.  He stated that he had been hospitalized at 
the Evac Hospital for a month and that he had been told that 
they had removed all the fragments.

In October 2001, the veteran's mother submitted a statement 
in which she commented that during his service, the veteran 
would regularly write to her.  In the fall of 1969, the 
letters stopped.  She went to the Red Cross, who ultimately 
got her a radio telephone with the veteran.  It was during 
this telephone call that he told her that he had been injured 
by shrapnel.  He also told her that the doctors had 
reportedly removed all the metallic bodies.

The veteran and his wife testified at a Travel Board hearing 
before the undersigned in October 2001.  He stated that he 
had been told in service that he had shrapnel fragment 
wounds.

The veteran was examined by VA in June 2003.  The examiner 
reviewed chest X-ray obtained in November 1995, May 1999, May 
and July 2000; none of these had noted any metallic foreign 
bodies.  A July 2000 CT scan had also not found any shrapnel 
fragments.  The veteran stated that he had had two shrapnel 
fragment wounds, one in February 1969 and one in October 
1969.  The impression was questionable shrapnel fragments in 
either the thoracic or the lumbar spines, although none were 
found on X-ray taken during this examination.

A VA medical opinion was obtained in October 2004 from the 
physician that had conducted the June 2003 VA examination.  
This noted that there was no evidence of a shrapnel fragment 
wound in service.  In addition, the June 2003 examination had 
shown no evidence of skin lacerations or wounds of the 
thoracic or lumbar spines.  No metallic foreign bodies had 
ever been found on any X-rays.

After a careful review of the evidence of record, it is found 
that service connection for a shrapnel fragment wound to the 
back is not warranted.  As discussed above, the veteran may 
present competent testimony as to his first-hand knowledge of 
what occurred in service, such as being knocked down during 
service or having a tree fall on him.  38 C.F.R § 
3.159(a)(1).  Nevertheless, in then weighing all of the 
competent and probative evidence, the Board finds that the 
weight of the evidence is against the veteran's claim for the 
following reasons:  The veteran's service medical records 
make absolutely no mention of any complaints of or treatment 
for any shrapnel fragment wounds.  His DA 20 does not 
indicate the receipt of a Purple Heart for any combat-related 
wound sustained in service.  The veteran has alleged both 
that all the shrapnel was removed in service and that he has 
set off metal detectors because of retained metallic bodies.  
However, the June 2003 VA examination clearly showed no 
lacerations or wounds on the back consistent with either 
wounds or the removal of shrapnel.  Significantly, multiple 
X-rays have never found any retained metallic foreign bodies 
consistent with a shrapnel fragment wound.  The Board has 
considered the provisions of 38 U.S.C.A. § 1154(b); 
nevertheless, there is no objective evidence to link the 
veteran's reported residuals of injury, claimed as SFW to the 
upper back region, to service.  Caluza v. Brown, 7 Vet. App. 
at 506.  As a consequence, it cannot be found that 
entitlement to service connection for shrapnel fragment 
wounds to the back has been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for SFWs to the upper 
back region.


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for residuals of SFWs to 
the upper back region is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


